EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shawn Gorman on February 25, 2021.

The application has been amended as follows: 
Claims
1. (Currently Amended) A method of in-situ selective reinforcement, comprising: 
selecting at least one location of a final structural component for reinforcement; 
placing a metal matrix composite (MMC) material in a forming tool in at least one location of the forming tool corresponding to the at least one location of the final structural component for reinforcement; and 
forming, from a starting stock material, the final structural component using the forming tool with the MMC material placed in it, wherein the forming includes inducing plastic deformation of the stock material, and wherein the forming comprises a one-step near-net-shape structural forming process that includes spin forming using a spinning mandrel and a series of rollers to shape the final structural component
wherein the one-step near-net-shape structural forming process comprises pressing the rollers to deform the stock material along a length of the spinning mandrel and bonding the MMC material in-situ to a surface of the final structural component.

16. (Currently Amended) The method of claim 1, wherein the spinning mandrel comprises a cylindrical mandrel with a plurality of grooves formed on a surface thereof, and wherein the at least one location of the forming tool includes at least one surface of the plurality of grooves.
18. (Currently Amended) A method of in-situ selective reinforcement, comprising: 
selecting at least one location of a final structural component for reinforcement; 
placing a metal matrix composite (MMC) material in a forming tool in at least one location of the forming tool corresponding to the selected at least one location of the final structural component for reinforcement, wherein the MMC material comprises aluminum or an aluminum alloy; and 
forming, from a starting stock material, the final structural component by a one-step near- net-shape structural forming process using the forming tool with the MMC material placed in it, wherein the starting stock material comprises aluminum or an aluminum alloy and the forming includes inducing plastic deformation of the stock material, wherein the forming includes spin forming using a spinning mandrel and a series of rollers to shape the final structural component
wherein the one-step near-net-shape structural forming process comprises pressing the rollers to deform the stock material along a length of the spinning mandrel and bonding the MMC material in-situ to a surface of the final structural component.
20. (Canceled)
Claims 1 and 18 have been amended so as to include the allowable subject matter of claim 14. Claim 16 has been amended so as to alleviate an indefinite issue. Claim 20 has been canceled as it was directed towards previously non-elected subject matter.
Reasons for Allowance
Claim 1 – 10, 12, 13, 16 – 19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner’s closest art, Dillner (U.S. Patent Number 4,301,584), was presented and discussed in the previous Office Action.
As explained in the previous Office Action, Dillner teaches forming, from a starting stick material, a final structural component using a forming tool with a MMC material placed in it, wherein the forming includes inducing plastic deformation of the stock material, and wherein the forming comprises a one-step near-net-shape structural forming process (figures 8 and 9, elements 32 and 32’ being the ‘starting stock material’; column 8, lines 36 – 58). However, Dillner teaches the one-step near-net-shape structural forming process being a hot pressing process (column 8, lines 47 – 53), rather a spin forming using a spinning mandrel and a series of roller to shape the final structural component.
Lee (International Publication Number WO 2015/105286 A1) teaches a method of in-situ selective reinforcement (machine translation, page 1, lines 11 – 17), comprising: placing a material in a forming tool (figure 5, element 1 being the ‘material’; machine translation, page 5, lines 173 – 186 and 190 - 195); forming, from a starting stock material, a final structural component using the forming tool with the material placed in it, wherein the forming includes inducing plastic deformation of the stock material, and wherein the forming comprises a one-step near-net-shape structural .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BESLER/           Primary Examiner, Art Unit 3726